Exhibit 10.2

 

Confidential Treatment Requested.

Confidential portions of this document have been redacted and have been
separately filed with the Commission.

 

EXECUTION VERSION

 

ADMINISTRATIVE SERVICES AGREEMENT

 

This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is entered into on
this 31st day of August, 2012 (the “Effective Date”), by and between BEHRINGER
HARVARD REIT I, INC., a Maryland corporation (the “Company”), and BEHRINGER
ADVISORS LLC, a Texas limited liability company (the “Service Provider”).

 

WITNESSETH

 

WHEREAS, the Company and the Service Provider previously entered into that
certain Fifth Amended and Restated Advisory Management Agreement, dated
December 29, 2006 (as amended through February 20, 2012, the “Advisory
Agreement”), and the Company and the Service Provider intend for this Agreement
to amend and restate the Advisory Agreement in its entirety as of the date
hereof, subject to the survival of certain provisions of the Advisory Agreement
as contemplated in Section 7.16;

 

WHEREAS, the Company, the Service Provider, Behringer Harvard REIT I Services
Holdings, LLC, and HPT Management Services, LLC have entered into that certain
Master Modification Agreement of even date herewith, pursuant to the terms of
which the Service Provider has agreed, among other things, to waive certain
non-hire and non-solicitation provisions with respect to certain specified
employees of the Service Provider or its Affiliates (who were providing certain
services to the Company under the Advisory Agreement) and the Company will offer
to hire certain of those employees (the “Modification Agreement”);

 

WHEREAS, after the restructuring of certain essential real estate functions
pursuant to the terms of the Modification Agreement, the Company desires to
continue to avail itself of the experience, sources of information, advice and
assistance available to or possessed by the Service Provider and to have the
Service Provider continue to undertake the duties and responsibilities
hereinafter set forth, all as provided herein; and

 

WHEREAS, the Service Provider is willing to agree to continue to provide such
services on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree that the Advisor Agreement hereby is amended and restated in its entirety
as this Administrative Services Agreement, subject to the survival of certain
provisions of the Advisory Agreement as contemplated in Section 7.16, and reads
as follows:

 

ARTICLE I.
DEFINITIONS

 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

Affiliate.  Except as otherwise provided herein, with respect to any Person, any
other Person which, at the time of determination, directly or indirectly
controls, is controlled by or is

 

--------------------------------------------------------------------------------


 

under common control with, such Person. For the purposes of this definition,
“control” (including, with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of such Person through the ownership of voting securities, by contract
or otherwise. For the avoidance of doubt, the Company, Behringer Harvard
Operating Partnership I LP, and their respective Subsidiaries shall not be
considered Affiliates of any of the Service Provider, Behringer Harvard REIT I
Services Holdings, LLC, HPT Management Services, LLC, Behringer Harvard REIT I
LTIP, LLC, Behringer Harvard Holdings, LLC, or their respective Affiliates and
vice versa.

 

Board.  The Board of Directors of the Company.

 

Change of Control shall occur, with respect to any specified person, if (a) any
Group, who prior to such time beneficially owned (as determined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) less than 50%
of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests), shall acquire (including by merger,  consolidation or otherwise)
voting shares or other equity interests of such specified person, in one or more
transactions or series of transactions, and after such transaction or
transactions such Group beneficially owns 50% or more of voting shares or other
equity interests of such specified person (measured by voting power rather than
the number of shares or other equity interests), or (b) such specified person
shall sell all or substantially all of its assets to any Group which, prior to
the time of such transaction, beneficially, directly or indirectly, owned less
than 50% of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests).

 

Core Services.  The Human Resources, Shareholder Services and Information
Technology standard services, in each case as described on Annex A attached
hereto.

 

Director.  A member of the Board.

 

Exit Costs.  All out-of-pocket fees, charges and costs incurred by the Service
Provider and its Affiliates at the request of or for the exclusive benefit of
the Company arising from or as a result of the cessation of any Administrative
Service upon the termination of this Agreement or any particular Administrative
Service, including (i) early termination charges, penalties and costs payable by
the Service Provider and its Affiliates to third parties performing part or all
of (or supporting) an Administrative Service; (ii) transition fees, charges and
costs, including with respect to data conversion or conveyance to the Company or
a new service provider to the Company; and (iii) fees, charges and costs
resulting from any ongoing failure to meet any minimum purchase commitments.

 

Force Majeure Event.  An act of God, act of a public enemy, war or national or
regional emergency, rebellion, insurrection, riot, epidemic, quarantine
restriction, fire, flood, explosion, storm, earthquake, interruption or shortage
in the supply of electricity, outside service provider network failure,
terrorist attack, labor dispute, strike, work slowdown or other labor
disruption, or other event beyond the reasonable control of such party.

 

2

--------------------------------------------------------------------------------


 

Group.  Any person, or any two or more persons acting as a group within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and
all Affiliates of such person or persons.

 

Non-Core Services.  The Human Resources, Shareholder Services and Information
Technology non-standard services and any Real Estate Transactional
Support, Internal Audit, Information Management, Risk Management, Marketing or
Cash Management services, in each case as described on Annex A attached hereto.

 

Person.  An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.

 

Other Service Recipients. Any other Person with respect to which the Service
Provider or any of its Affiliates provide any services substantially similar to
the Administrative Services.

 

Subsidiary or Subsidiaries of any Person shall mean any corporation,
partnership, limited liability company, association, trust, joint venture or
other entity or organization of which such Person, either alone or through or
together with any other Subsidiary, owns, directly or indirectly, more than 50%
of the stock or other equity interests, the holder of which is generally
entitled to vote for the election of the board of directors, managers or other
governing body of the entity or organization which such Person so owns. For the
avoidance of doubt, the Company and its Subsidiaries shall not be considered
Subsidiaries of the Service Provider and its Affiliates.

 

Texas Tax Code.  The Texas Tax Code as amended.  Reference to any provision of
the Texas Tax Code Act shall mean such provision as in effect from time to time,
as the same may be amended, and any successor provision thereto, as interpreted
by any applicable administrative rules as in effect from time to time.

 

ARTICLE II.
SERVICES AND TERMS

 

2.01        Services to be Provided by the Service Provider.

 

(a)           During the period commencing on the Effective Date and continuing
until the earliest to occur of (i) with respect to this Agreement as a whole,
the termination of this Agreement, (ii) with respect to each individual
Administrative Service, the termination of such Administrative Service pursuant
to Section 4.02(a), and (iii) with respect to the Initial
Transitional/Implementation Services described in Annex A attached hereto, the
later of the date that is thirty (30) days after the Effective Date or such
later date as is mutually agreed in writing by the parties, subject to the terms
and conditions set forth in this Agreement, the Service Provider will provide,
or will cause to be provided in accordance with Section 2.01(b) to the Company,
(x) the Core Services and (y) as requested by the Company, the Non-Core
Services, in each case as described on Annex A attached hereto (collectively,
the “Administrative Services”).

 

(b)           Unless otherwise specifically set forth in this Agreement or in
Annex A attached hereto, the Service Provider will perform for the Company, or
cause one or more

 

3

--------------------------------------------------------------------------------


 

of its Affiliates or, to the extent permitted pursuant to Section 2.01(d), third
Persons to provide to the Company, the Administrative Services in the manner and
at the locations and level of service (including with respect to timing and
priority) consistent with past practice and with the same standard of care as
historically provided (for the respective Administrative Service) under the
Advisory Agreement.  In connection with providing the Administrative Services,
the Service Provider shall at all times during the term of this Agreement remain
in compliance with all applicable federal, state and local laws, rules and
regulations.  Notwithstanding the foregoing, to the extent there is a change to
such laws, rules or regulations relating to the Administrative Services (whether
identified by the Service Provider or the Company), all required changes to the
Administrative Services resulting from such change in law will be considered as
within the scope of the Administrative Services.

 

(c)           The Service Provider and its Affiliates provide software programs
for utilization by the Company in the performance of certain Administrative
Services.  If a vendor of any such software programs (or services) alleges that
use of such software (or services) by the Company is not permitted under the
terms of the applicable license agreement (or other agreement), the Service
Provider shall give written notice thereof to the Company whereupon the Service
Provider shall use commercially reasonable efforts to negotiate, and the Company
shall cooperate with such negotiation, with such vendor for the Company’s
continued use of such software (or services) or make such other alternative
arrangements to enable the continued provision of the respective Administrative
Service or portion thereof in accordance with this Agreement.

 

(d)           In addition to such employees of the Service Provider and its
Affiliates that may be used to perform any of the Administrative Services, the
Service Provider may retain any reputable third Person qualified to perform such
Administrative Service or portion thereof (each, a “Subcontractor”) to assist
the Service Provider in the performance of any of the Administrative Services,
or to perform a particular Administrative Service or portion thereof,
(i) without obtaining the consent of the Company, if the Service Provider pays
the costs and reimbursable expenses of such Subcontractor and does not seek
reimbursement from the Company for the costs and reimbursable expenses of such
Subcontractor and (ii) after obtaining the prior written consent of the Company,
if the costs and reimbursable expenses of such Subcontractor are to be paid
directly by the Company or if the Service Provider is to be reimbursed by the
Company for the costs and reimbursable expenses of such Subcontractor pursuant
to Section 3.01(a).  Notwithstanding the foregoing, if the Service Provider
currently retains a Subcontractor and such Subcontractor is listed on Schedule
2.01(d) attached hereto or provided less than $10,000 in costs and expenses
during the last twelve months  (each, an “Existing Subcontractor”), no consent
of the Company will be required.  All Existing Subcontractors that account for
costs and expenses in excess of $10,000 per annum are set forth on Schedule
2.01(d) attached hereto.  The Service Provider shall remain fully liable for all
of the acts and omissions of each Subcontractor and shall indemnify, defend and
hold harmless the Company and its Affiliates for any claims arising out of or in
connection with such acts or omissions, in each case pursuant to Article VI of
this Agreement and as if the Service Provider itself were providing the subject
Administrative Service or portion thereof. For the avoidance of doubt, no
consent of the Company will

 

4

--------------------------------------------------------------------------------


 

be required prior to the Service Provider causing any of its Affiliates or any
of its or its Affiliates employed or contract personnel to perform any of the
Administrative Services.

 

(e)           The Service Provider and its Affiliates shall have the right to
shut down temporarily for maintenance purposes the operation of any facilities
or systems providing or used to provide any Administrative Service consistent
with past practice.  The Service Provider shall use commercially reasonable
efforts not to schedule any shutdown during the hours of 7:00 am and 6:00 pm
Central Time, to minimize periods of unscheduled shutdown, to schedule each
shutdown so as to minimize the disruption to the business operations of the
Company and to give the Company sufficient advance notice of any shutdown.  With
respect to the Administrative Services dependent on the operation of such
facilities or systems, the Service Provider shall be relieved of its obligations
hereunder to provide such Administrative Services during the period that such
facilities or systems are so shut down in compliance with this Agreement.

 

(f)            The Service Provider may modify an Administrative Service,
including, without limitation, by implementing changes to the software or other
information technology used to provide such Administrative Service, to the
extent the same modification (including with respect to the scope, timing and
quality of such Administrative Service) is made with respect to the Service
Provider or its provision of such Administrative Service to Other Service
Recipients consistent with past practice.  The Service Provider shall notify the
Company of any such modification in advance.  The Service Provider’s
responsibilities with respect to such Administrative Service shall be amended as
necessary to conform to any such modification made pursuant to this
Section 2.01(f).  If the Company requests that the Service Provider make a
custom modification in connection with any Administrative Service, or otherwise
alter the manner or level of service from past practice under the Advisory
Agreement, and the Service Provider agrees to make such modification, the
Company will be responsible for all costs and expenses incurred by the Service
Provider and its Affiliates with respect thereto.  If at any time the Service
Provider is unable to provide any Administrative Service to the Company, the
Service Provider shall use its commercially reasonable efforts to promptly
resume the provision of such Administrative Service.

 

2.02        Company’s Obligations.  The Company shall, as necessary to enable
the provision of the Administrative Services by the Service Provider and its
Affiliates and designees, use commercially reasonable efforts to: (a) provide
timely responses to any information requested by the Service Provider and its
Affiliates and designees; (b) provide access to the Company’s facilities,
employees, assets and information and records regarding employment and personnel
matters as requested by the Service Provider and its Affiliates and designees;
and (c) obtain and maintain all hardware and other equipment, leases and
contracts.  The Service Provider and its Affiliates and designees, when on the
property of the Company or when given access to any equipment, computer,
software, network or files owned or controlled by the Company, will conform to,
and abide by, the reasonable policies and procedures of the Company concerning
health, safety and security which have been made known to the Service Provider
or its applicable Affiliates or designees in advance or which were applicable to
the provision of such Administrative Service prior to the Effective Date.  The
Service Provider and its Affiliates and designees shall be entitled to rely on
any instructions or other information provided by

 

5

--------------------------------------------------------------------------------


 

authorized personnel designated by the Company, and the Service Provider shall
not be in breach of or in default under this Agreement as a result of any such
reliance and shall not have any liability for acting in accordance with such
instructions.

 

2.03        Exclusivity.

 

(a)           Other than pursuant hereto, the Company shall not contract with
any Person to perform any Core Service prior to the date of termination of the
respective Core Service, each Core Service being provided under this Agreement
on an exclusive basis.  However, the Company may hire personnel to perform any
Core Service with prior written notice to the Service Provider and if such
personnel do not adversely affect the Service Provider’s cost or ability to
provide in any material respect any Core Service.

 

(b)           The Company may hire personnel or contract with any Person at any
time to provide any Non-Core Service; provided, however, that if the retention
of such Person would adversely affect the Service Provider’s ability to provide
in any material respect, or increase the Service Provider’s cost to provide, any
Core Service (in the good faith judgment of the Services Provider), the prior
written consent of the Service Provider shall be required, which consent may be
withheld or granted in Service Provider’s sole discretion, however the
withholding or granting of such consent shall not be unreasonably delayed.

 

(c)           The Company shall provide the Service Provider with no less than
20 days advance notice of its intention to retain any Person to provide any
Non-Core Service other than Information Management, Cash Management, Marketing
or Risk Management (subject to the Company providing notice to the Service
Provider of such retention and cooperating with the Service Provider as provided
in the Property Management Agreement), in each case as set forth on Annex A, and
shall promptly provide the Service Provider with any reasonably requested
information concerning such proposed engagement.  The Service Provider may,
within 10 days following such notice and delivery of all such reasonably
requested information, determine to cease providing all or part of such Non-Core
Service which would remain to be provided hereunder.  For the avoidance of
doubt, if the Service Provider determines not to provide all or any part of any
Non-Core Service, the Company may retain any Person to provide such portion of
such Non-Core Service immediately upon such determination.

 

2.04        Other Activities of the Service Provider.

 

(a)           Nothing herein contained shall, consistent with past practice,
(a) prevent the Service Provider or its Affiliates from engaging in other
activities, including, the rendering of advice or services to Other Service
Recipients; (b) limit or restrict the right of any director, manager, officer,
employee, or stockholder of the Service Provider or its Affiliates to engage in
any other business or to render advice or services of any kind to any other
Person; or (c), with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein.

 

6

--------------------------------------------------------------------------------


 

(b)           The Service Provider shall have the right and sole discretion to
establish priorities, as between the Service Provider (and its Affiliates) and
the Other Service Recipients, on the one hand, and the Company on the other
hand, as to the provision of the Administrative Services; provided, however,
that the Service Provider shall, and shall cause its Affiliates to, use
commercially reasonable efforts to, maintain sufficient resources to perform the
Administrative Services in accordance with this Agreement; and provided further
that such prioritization shall be consistent with past practice (for the
respective Administrative Service) under the Advisory Agreement.

 

2.05        Warranties.  The Service Provider represents, warrants, and
covenants to, and agrees with, the Company that: (a) it has the full and
unencumbered right and authority to enter into this Agreement; (b) nothing in
this Agreement conflicts with or violates any other agreement to which the
Service Provider is bound; and (c) subject to Section 2.01(c), it has and will
maintain all approvals, rights, consents, licenses, leases, permits and
authorizations necessary to execute, deliver and perform its obligations under
this Agreement and grant the Company the right to access and use the
Administrative Services.

 

2.06        DISCLAIMER.  THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED
IN THIS AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE
NO IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE III.:
SERVICE CHARGES AND REIMBURSEMENT OF SPECIFIED EXPENSES.

 

3.01        Service Charges.

 

(a)           Annex A attached hereto sets forth with respect to each of the
Administrative Services a description of the charges for such Administrative
Service or the basis for the determination thereof (the “Service Charges”).  In
addition to the Service Charges, in connection with performance of each
Administrative Service, the Company shall reimburse the Service Provider with
respect to (i) costs of Subcontractors retained on behalf of or for the benefit
of the Company (whose retention has been separately approved by the Company
pursuant to Section 2.01(d) or who is retained by the Service Provider as of the
Effective Date) and paid by the Service Provider or one of its Affiliates,
including their products, services, materials and expenses, (ii) cost of
materials, including without limitation, cost of software, provided, however,
that in no event shall such reimbursement, after consideration of reimbursement
payments received or due with respect to such materials from Other Service
Recipients, exceed the cost of such materials, and (iii) out-of-pocket travel
and other expenses, in each case consistent with past practice under the
Advisory Agreement or otherwise contemplated hereby (collectively, the “Other
Costs”).  All Other Costs will be reimbursed to the Service Provider by the
Company; provided, however, that, any Other Costs will only be payable after the
Company has received from the Service Provider reasonably detailed documentation
to support the calculation of such amounts due to the Service Provider.  For the
avoidance of doubt, the Company shall not incur any Service Charges for Non-

 

7

--------------------------------------------------------------------------------


 

Core Services delivered by the Service Provider to the Company in connection
with that certain License Agreement, between the Company and Behringer Harvard
Holdings, LLC, dated as of the date hereof, unless the Company and the Service
Provider agree that such Non-Core Services are to be delivered pursuant to this
Agreement.

 

(b)           Unless specifically indicated to the contrary, the pricing
provided on Annex A attached hereto covers the Company’s current corporate
headquarters in Dallas, Texas (the “Headquarters”) and its other current
corporate offices in Louisville, Kentucky, Atlanta, Georgia and
Chicago, Illinois (together with the Headquarters, the “Corporate Offices”).

 

(c)           All rates and amounts set forth on Annex A attached hereto (other
than the retainer amount for Real Estate Transactional Support services detailed
on Annex A attached hereto) shall be increased by 1.5% of the immediately
previously applicable rates and amounts on January 1, 2013 and by 3% of the
immediately previously applicable rates and amounts on January 1 of each year
starting on January 1, 2014.

 

3.02        Invoices.

 

(a)           The Service Provider will deliver an invoice (including line items
for each category of Core Services and Non-Core Services provided) to the
Company not less frequently than on a quarterly basis (or at such other
frequency as is set forth in Annex A attached hereto) for all Service Charges
and any Other Costs for the respective period.  Following the termination of
this Agreement, the Service Provider will promptly deliver an invoice to the
Company for all Service Charges up to and including the date of termination and
any Other Costs payable by the Company.

 

(b)           The Company will pay the undisputed amount of any invoice to the
Service Provider in U.S. dollars within 30 days of the date of such invoice and
provide written notice to the Service Provider of the amount of the invoice that
the Company, in good faith, disputes at or before the time of payment. If the
Company fails to pay such invoice amount, or provide such notice, by such date,
the Company will be obligated to pay to the Service Provider, in addition to the
amount due, interest on the unpaid and undisputed invoice amount at the lesser
of (i) one percent (1%) per month and (ii) the maximum rate of interest allowed
by applicable law, from the date the payment was due through the date of
payment.  The Company and the Service Provider will make a good faith effort to
resolve billing disputes as expeditiously as possible.

 

(c)           The Company and persons designated by the Company shall at
reasonable times and upon reasonable advance notice have reasonable access to
the Service Provider’s records, books and accounts in respect to payments made
with respect to the provision of the Administrative Services in accordance with
Annex A.

 

ARTICLE IV.
TERM AND TERMINATION

 

4.01        Term.  The term of this Agreement shall commence on the Effective
Date and shall continue until February 14, 2017 unless otherwise terminated in
accordance with this

 

8

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

Agreement.  Each Administrative Service specified herein may be terminated
earlier (on an Administrative Service by Administrative Service basis) in
accordance with the provisions of Section 2.03(c) or this Article IV. The
Initial Transitional/Implementation Services described in Annex A attached
hereto will terminate on the later to occur of the date that is thirty (30) days
after the Effective Date or such later date as is mutually agreed in writing by
the parties.

 

4.02        Termination.

 

(a)           The Company may terminate any category of Administrative Services,
separately or collectively, at the following times and upon payment of the
following amounts.  With respect to each category of Core Services, the Company
may terminate any such Core Service (in full, not in part) beginning on June 30,
2015 for an amount (in cash) equal to ***; provided, however, that the Company
may terminate Shareholder Services (x) during the period from June 30, 2013
through June 29, 2014 for an amount (in cash) equal to *** and (y) during the
period from June 30, 2014 through June 29, 2015 for an amount (in cash) equal to
***.  Either the Company or the Service Provider may terminate Real Estate
Transactional Support services beginning on June 30, 2013, subject to the
advance notice requirement set forth in Section 4.02(e) and may terminate
Internal Audit, Information Management, Risk Management, Marketing or Cash
Management services at any time subject to the advance notice requirement set
forth in Section 4.02(e), in each case without payment of any termination
compensation amount.  Any such termination shall be by written notice, which
written notice shall be accompanied or preceded by payment of the entire
termination fee, if any, due in connection with such termination.

 

(b)           Notwithstanding Section 4.02(a):

 

(i)            Either party may terminate any category of Administrative
Services due to a material breach of this Agreement (subject to the following
notice and cure provisions) with respect to such category of Administrative
Services by the other party.  The non-breaching party shall provide written
notice to the breaching party of the alleged breach, and the breaching party
shall have forty-five (45) days to cure the breach. If the breach has not been
cured within this forty-five day period, then the non-breaching party may
terminate the respective category of Administrative Services upon fifteen (15)
days’ written notice.

 

(ii)           Notwithstanding Section 4.02(b)(i), with respect to Information
Technology Services only, if such breach (A) is a continuing breach that causes
a material adverse effect on the operations of the non-breaching party, (B) was
not caused primarily by the non-breaching party, and (C) was not caused by a
Force

 

9

--------------------------------------------------------------------------------


 

Majeure Event, then following the provision of written notice by the
non-breaching party to the breaching party, the breaching party shall have
seventy-two (72) hours to cure such breach or provide for a reasonably
acceptable temporary workaround and, if the breach has not been cured or such
workaround been delivered within such seventy-two hour period, the non-breaching
party may immediately terminate the Information Technology Services without
payment of any termination compensation amount. For the avoidance of doubt, if
the Information Technology Services are not terminable by such non-breaching
party pursuant to this Section 4.2(b)(ii), then such non-breaching party shall
nevertheless have the right to terminate such Information Technology Services
pursuant to Section 4.02(b)(i), to the extent provided for in
Section 4.02(b)(i).

 

(iii)          If any category of Administrative Services is terminated pursuant
to Section 4.02(b), no other category of Administrative Services shall be
affected by such termination.

 

(c)           Termination of this Agreement or an Administrative Service shall
not impact rights accrued or obligations incurred by the Service Provider prior
to such termination, such as the right of the Service Provider to receive
payment of Service Charges for Administrative Services rendered before
termination and the right to reimbursement for any Other Costs associated with
the provision of the Administrative Services or the respective Administrative
Service, whether payable before or following such termination, including amounts
payable by the Service Provider or its Affiliates under any contract with a
third party related to the provision of Administrative Services or the
respective terminated Administrative Service, which third party contract is not
then terminable; provided, however, that the Service Provider shall terminate
such third party contract as soon as such contract is terminable and does not
otherwise incur optional costs of expenses in connection with such third party
contract.  In no event shall the Service Provider be entitled to reimbursement
for the costs of any Subcontractor engaged by the Service Provider pursuant to
clause (i) of Section 2.01(d).  Termination of this Agreement or an
Administrative Service shall not impact rights accrued or obligations incurred
by the Company prior to such termination, such as the obligation of the Service
Provider to provide Administrative Services in accordance with the applicable
standards set forth herein prior to such termination.

 

(d)           In connection with any termination, in addition to any Other
Costs, the Company shall reimburse the Service Provider for all Exit Costs;
provided, however, that the Exit Costs for the Administrative Services (taken as
a whole) shall not exceed $350,000; provided, further, however, that the Service
Provider shall not be responsible for, and the Company shall reimburse the
Service Provider for, all Exit Costs (i) with respect to arrangements or
contracts the entry into which the Company has previously consented in writing
after the date of this Agreement (other than arrangements or contracts or
amendments or modifications thereto (other than the arrangement with DST Systems
referenced in clause (ii) below) in existence as of the date of this Agreement
that are renewed or replaced on the same terms and conditions with respect to
Exit Costs), which consent may be withheld or granted in the Company’s sole
discretion; and (ii)

 

10

--------------------------------------------------------------------------------


 

payable to DST Systems, Inc. pursuant to that certain Transfer Agency Agreement
dated February 22, 2008 to which the Company is a party, as amended from time to
time.

 

(e)           The Company will give the Service Provider not less than 90 days’
advance written notice of its intention to terminate any of the Administrative
Services.  For the avoidance of doubt, with respect to the termination of any
Administrative Service by either the Company or the Service Provider, while
notice of termination may be delivered prior to the date such Administrative
Service may be terminated, termination shall not be effective until on or after
the date such Administrative Service may be terminated as contemplated by this
Agreement.

 

(f)            Notwithstanding the foregoing, in the event of expiration or
termination of this Agreement for any reason, the Company may, at its option,
request transition services, which may reasonably be needed by the Company in
connection with the orderly and expeditious transition of the services provided
by the Service Provider to a third-party provider (“Post-Termination
Services”).  The Company shall provide to the Service Provider at least thirty
(30) days, advance written notice specifying in reasonable detail the
Post-Termination Services required, and the Service Provider and the Company
shall agree in writing to the scope of such Post-Termination Services and the
other pricing, terms and conditions under which they will be provided.

 

(g)           The terms and conditions of Articles V, VI and VII shall survive
any termination or expiration of this Agreement. In addition,
Section 3.01(a) shall continue in full force and effect following the date of
termination until all amounts payable thereunder to the Service Provider are
paid in full.

 

ARTICLE V.

INFORMATION SECURITY, CONFIDENTIALITY AND DISASTER RECOVERY

 

5.01        Company Materials.

 

(a)           The Service Provider will take commercially reasonable measures
designed to maintain the security of Company Materials consistent with past
practice and agrees to comply in all material respects with all federal, state
and local laws and regulations governing the privacy and security of stored or
transmitted (whether electronically or otherwise) personal information to the
extent such laws are applicable to such party in connection with this Agreement.

 

(b)           For purposes of this Agreement, “Company Materials” shall mean all
data, information, images, text, content or materials (in whatever form or
media) that: (i) is supplied to the Service Provider by, or on behalf of, the
Company hereunder, or (ii) the Company makes accessible to the Service Provider
in connection with the Administrative Services, including: (A) any Personal
Information (as defined on Annex B); (B) the Company’s standard materials and
derivations thereof and other material related thereto; (C) the Company’s
methodologies, techniques, templates, flowcharts, architecture designs, tools,
specifications, standard materials, practices, processes, inventions, formulae,
models, samples, records and documentation, concepts and know-

 

11

--------------------------------------------------------------------------------


 

how (including, but not limited to, lease terms and conditions, tenant
information, materials related to title of the Company’s property, analyses
provided in connection with underwriting of the Company’s property and diligence
materials related to the acquisition or disposition of the Company’s property)
(D) all other materials or information in which the Company has intellectual or
proprietary property rights; and (E) any derivatives, modifications or
improvements of any of the foregoing.

 

5.02        Confidentiality.

 

(a)           For purposes of this Agreement, the term “Confidential
Information” means all business information disclosed by one party to the other
in connection with this Agreement, and includes, the terms of this Agreement and
all information clearly identified in writing as confidential by the disclosing
party prior to or at the time of disclosure of such information to the other
party.  Each party’s Confidential Information may include trade secrets and
proprietary property of, and may have great commercial value to, such party. 
Without limiting the generality of the foregoing, the Company’s Confidential
Information includes the Company Materials and any information relating to the
Company’s use of the Administrative Services.  Confidential Information does not
include information the receiving party can document: (i) is already in the
receiving party’s possession, provided that such information is not known by the
receiving party to be subject to another confidentiality agreement with or other
obligation of secrecy to the providing party, (ii) becomes generally available
to the public other than as a result of a disclosure by the receiving party,
(iii) becomes available to the receiving party on a non-confidential basis from
a source other than the providing party, provided that such source is not known
by the receiving party to be bound by a confidentiality agreement with or other
obligation of secrecy to the providing party, or (iv) is independently developed
by the receiving party without use of or reference to information from the
providing party.

 

(b)           By virtue of this Agreement, either party may have access to
Confidential Information of the other party.  The parties agree to hold each
other’s Confidential Information in confidence and be bound by the obligations
set forth in this Article V during the term of this Agreement and for a period
of 2 years thereafter and in perpetuity in respect of Personal Information.  The
receiving party agrees not to make the disclosing party’s Confidential
Information available in any form to any third party or directly or indirectly,
communicate, publish, display, loan, give or otherwise disclose any Confidential
Information, or permit access to or possession of such Confidential Information,
other than as necessary for its performance under this Agreement, unless, and
only to the minimum extent, required by law or to satisfy governmental
regulatory requirements (in which case the party seeking to make such disclosure
shall notify the other party of its intent to make such disclosure, and, to the
maximum extent available, such party shall seek protective treatment for such
disclosed Confidential Information), or to use the disclosing party’s
Confidential Information for any purpose beyond the scope of this Agreement.  In
addition to the requirements set forth in Section 5.01 and the Annex B, each
party agrees to take all reasonable steps to ensure that the other party’s
Confidential Information is not disclosed or distributed by its employees,
contractors or agents in violation of the terms of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(c)           In the event of any breach of these confidentiality terms by a
receiving party, the parties acknowledge that money damages may not be a
sufficient remedy for damages suffered by the disclosing party, and the
disclosing party may be entitled to seek equitable relief, including injunctions
or orders for specific performance, in an action instituted in any court having
subject matter jurisdiction, in addition to all other remedies available to the
disclosing party with respect thereto at law.  A party’s pursuit of or obtaining
equitable relief in the event of a breach of this Agreement shall not preclude
that party from recovering damages from the breaching party subject to the terms
of this Agreement.

 

5.03        Return and Destruction of Information.  Promptly after the
expiration or termination of this Agreement, or, if applicable, the
Post-Termination Services: (a) all the Company’s Confidential Information
(including any Company Materials) in the Service Provider’s possession or
control shall be returned to the Company by the Service Provider or, at the
Company’s request, be destroyed; provided, however, that, subject to the
confidentiality obligations set forth herein, the Service Provider may retain
(and will not be obliged to erase, or destroy) one electronic copy of any
Confidential Information created as a result of automatic electronic back-up
procedures; (b) all electronic copies of the Company’s Confidential Information
(including any Company Materials) in the Service Provider’s possession or
control shall be deleted in a manner that makes the Confidential Information
non-readable and non-retrievable; and (c) the Service Provider will certify to
the Company, in writing, that the Service Provider has complied with its
obligations under this Section 5.03; provided, however, that in each case the
return, destruction or deletion of such Company Materials other than Personal
Information (except Personal Information that must be retained by the Service
Provider in accordance with applicable laws) shall be subject to the Service
Provider’s document retention policy as in effect on the date hereof, and that
the Service Provider may retain one copy of the Company Materials solely to the
extent required to support the Service Charges and for tax and accounting
purposes.  Notwithstanding any such return, destruction, deletion or retention
of the Company’s Confidential Information, the agreements and obligations of the
Service Provider under Section 5.02 shall remain unaffected thereby.

 

5.04        Disaster Recovery Plan.  The Service Provider shall maintain a
written disaster recovery plan (the “Disaster Recovery Plan”), a copy of which
will be provided to the Company promptly upon availability, designed to ensure
the continuing provision of the Administrative Services in accordance with this
Agreement, notwithstanding any disaster or event which would otherwise adversely
affect the provision of the Administrative Services.  The Disaster Recovery
Plan, which may change from time to time, is available upon request from the
Service Provider consistent with past practice.  The Service Provider shall bear
any costs associated the Disaster Recovery Plan.

 

ARTICLE VI.
INDEMNIFICATION; LIMITATION ON LIABILITY

 

6.01        Indemnification by the Company.  The Company shall indemnify and
hold harmless the Service Provider and its Affiliates, including their
respective officers, directors, managers, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees,

 

13

--------------------------------------------------------------------------------


 

to the extent such liability, claims, damages or losses and related expenses are
not fully reimbursed by insurance, subject to any limitations imposed by the
laws of the State of Maryland.  Notwithstanding the foregoing, the Service
Provider shall not be entitled to indemnification or be held harmless pursuant
to this Section 5.01 for any activity which the Service Provider shall be
required to indemnify or hold harmless the Company pursuant to Section 5.02. 
Any indemnification of the Service Provider may be made only out of the net
assets of the Company and not from stockholders of the Company.

 

6.02        Indemnification by Service Provider.  The Service Provider shall
indemnify and hold harmless the Company and its Affiliates, including their
respective officers, directors, managers, partners and employees, from contract
or other liability, claims, damages, taxes or losses and related expenses
including attorneys’ fees, to the extent that such liability, claims, damages,
taxes or losses and related expenses are not fully reimbursed by insurance and
are incurred by reason of the Service Provider’s bad faith, fraud, misfeasance,
willful misconduct, gross negligence or reckless disregard of its duties under
this Agreement.

 

6.03        Limitation on Liability.  Notwithstanding any other provision
contained in this Agreement, the Company agrees that the Service Provider will
not be liable to the Company, whether based on contract, tort (including
negligence), warranty or any other legal or equitable grounds, for any special,
indirect, punitive, incidental or consequential losses, damages or expenses of
the Company.

 

ARTICLE VII.
MISCELLANEOUS

 

7.01        Assignment to an Affiliate.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, transferred,
delegated or otherwise disposed of (whether voluntarily or involuntarily,
directly or indirectly, by operation of law, merger, sale of stock, sale of
assets or otherwise), by the Service Provider without the prior written consent
of the Company.  Notwithstanding the foregoing, (a) the Service Provider may,
without the prior consent of the Company, assign, transfer, delegate or
otherwise dispose of, this Agreement, or any of its rights, interests or
obligations hereunder to any Affiliate of Behringer Harvard Holdings, LLC, in
whole or in part; provided, however, that such Affiliate remains an Affiliate of
Behringer Harvard Holdings, LLC at all times following such assignment,
transfer, delegation or other disposition and, if this Agreement is in whole
assigned, transferred, delegated or disposed to such an Affiliate, signs a
joinder agreement and is bound hereunder, but no such assignment, transfer,
delegation or other disposition shall relieve the Service Provider of any of its
obligations hereunder, (b) the Service Provider may assign any rights to receive
fees or other payments under this Agreement without obtaining the approval of
the Company, and (c) this Section 7.01 shall not restrict a Change of Control of
Behringer Harvard Holdings, LLC.   Any purported assignment, transfer,
delegation or disposition by the Service Provider in violation of this
Section 7.01 shall be null and void ab initio.

 

7.02        Relationship of Service Provider and Company.  The Company and the
Service Provider are not partners or joint venturers with each other, and
nothing in this Agreement shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.

 

14

--------------------------------------------------------------------------------


 

7.03        Treatment Under Texas Margin Tax.  For purposes of the Texas margin
tax, the Service Provider’s performance of the services specified in this
Agreement will cause the Service Provider to conduct part of the active trade or
business of the Company, and the compensation specified in Article III includes
both the payment of management fees and the reimbursement of specified costs
incurred in the Service Provider’s conduct of the active trade or business of
the Company.  Therefore, the Service Provider and Company intend the Service
Provider to be, and shall treat the Service Provider as, a “management company”
within the meaning of Section 171.0001(11) of the Texas Tax Code.  The Company
and the Service Provider will apply Sections 171.1011(m-1) and
171.1013(f)-(g) of the Texas Tax Code to the Company’s reimbursements paid to
the Service Provider pursuant to this Agreement of specified costs and wages and
compensation.  The Service Provider and the Company further recognize and intend
that (i) as a result of the relationship created by this Agreement,
reimbursements paid to the Service Provider pursuant to this Agreement are
“flow-though funds” that the Service Provider is mandated by law or fiduciary
duty to distribute, within the meaning of Section 171.1011(f) of the Texas Tax
Code, and (ii) as a result of the Service Provider’s contractual duties under
this Agreement, certain reimbursements under this Agreement are “flow-through
funds” mandated by contract to be distributed within the meaning of
Section 171.1011(g) of the Texas Tax Code.  The terms of this Agreement shall be
interpreted in a manner consistent with the characterization of the Service
Provider as a “management company” as defined in Section 171.0001(11), and with
the characterization of the reimbursements as “flow-though funds” within the
meaning of Section 171.1011(f)-(g) of the Texas Tax Code.

 

7.04        Notices.  Any notice, report, approval, waiver, consent or other
communication (each, a “Notice”) required or permitted to be given hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally; (ii) one business day following deposit with a recognized overnight
courier service that obtains a receipt, provided such receipt is obtained, and
provided further that the deposit occurs prior to the deadline imposed by such
service for overnight delivery; (iii) when transmitted, if sent by electronic
mail, provided a read receipt is delivered to the sender, in each case provided
such communication is addressed to the intended recipient thereof as set forth
below:

 

To the Company:

 

Behringer Harvard REIT I, Inc.

17300 Dallas Parkway

Suite 1010

Addison, Texas 75248

Attention: Telisa Webb Schelin

 

 

 

With a copy (which shall not constitute notice) to:

 

Proskauer Rose, LLP

Eleven Times Square

New York, New York 10036

Attention: Peter M. Fass

                 James P. Gerkis

 

 

 

 

 

Shefsky & Froelich

111 East Wacker, Suite 2800

Chicago, Illinois 60601

Attention: Michael Choate

 

15

--------------------------------------------------------------------------------


 

To the Service Provider:

 

 

Behringer Advisors LLC

15601 Dallas Parkway

Suite 600

Addison, Texas 75001

Attention: M. Jason Mattox

                 Stanton P. Eigenbrodt

 

 

 

With a copy (which shall not constitute notice) to:

 

Jenner & Block LLP

353 North Clark Street

Chicago, Illinois 60654

Attention: Donald E. Batterson

                 Jeffrey R. Shuman

 

Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this
Section 7.04.  The failure of any Party to give notice shall not relieve any
other Party of its obligations under this Agreement except to the extent that
such Party is actually prejudiced by such failure to give notice.

 

7.05        Modification.  This Agreement shall not be changed, modified, or
amended, in whole or in part, except by an instrument in writing signed by both
parties hereto, or their respective permitted successors or permitted assignees.

 

7.06        Severability.  The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

7.07        Choice of Law; Venue.  The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.

 

7.08        Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof.  The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

 

7.09        Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No

 

16

--------------------------------------------------------------------------------


 

waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

7.10        Interpretation.  The words “include” and “including,” and variations
thereof, and the words “such as”, shall not be deemed to be terms of limitation,
but rather shall be deemed to be followed by the words “without limitation.” 
The terms “hereof,” “hereunder,” “herein” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Each party hereto has participated in the drafting of this
Agreement, which each party acknowledges is the result of extensive negotiations
between the parties, and consequently this Agreement shall be interpreted
without reference to any rule or precept of law to the effect that any ambiguity
in a document be construed against the drafter.

 

7.11        Gender; Number.  Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 

7.12        Headings.  The titles and headings of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

7.13        Execution in Counterparts.  This Agreement may be executed with
counterpart signature pages or in multiple counterparts, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument.  This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

7.14        Facsimile Signatures.  A facsimile or other electronic signature on
the signature pages hereto shall for all purposes be deemed an original and
shall bind the signor as if such facsimile or other electronic signature were an
original.

 

7.15        Non-Solicitation.  Subject to Section 2.2 of the Modification
Agreement, during the period commencing on the date on which this Agreement is
entered into and ending one year following the termination of this Agreement,
the Company shall not, without the Service Provider’s prior written consent,
directly or indirectly, (i) solicit or encourage any person to leave the
employment or other service of the Service Provider or its Affiliates or
(ii) hire, on behalf of the Company or any other person or entity, any person
who has left the employment or service within the one year period following the
termination of that person’s employment or service with the Service Provider or
its Affiliates.  During the period commencing on the date hereof through and
ending one year following the termination of this Agreement, the Company shall
not, whether for its own account or for the account of any other Person,
intentionally interfere with the relationship of the Service Provider or its
Affiliates, or endeavor to entice away from the Service Provider or its
Affiliates, any person who during the term of the Agreement is, or during the
preceding one-year period was, a customer of the Service Provider or its
Affiliates.  Upon the termination of any Administrative Service pursuant to
Section 4.2(a), Service Provider shall waive the non-solicitation and non-hire
provisions of this Section 7.15 with respect to any employee of Service Provider
or any of its Affiliates providing such Administrative Service

 

17

--------------------------------------------------------------------------------


 

solely to the Company during the 2 month period ending on the date of
termination of such Administrative Service to allow such employee to work for
the Company.

 

7.16        Survival of Advisory Agreement Provisions.  This Agreement amends
and restates the Advisory Agreement in its entirety except in respect of the
provisions of the Advisory Agreement specified in Section 6.5 of the
Modification Agreement.  Notwithstanding the amendment and restatement of the
Advisory Agreement into this Agreement, those provisions of the Advisory
Agreement specified in Section 6.5 of the Modification Agreement as surviving
the amendment and restatement of the Advisory Agreement shall continue in full
force and effect.

 

7.17        No Presumption Against Drafter.  Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties, and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

By:

/s/ Charles G. Dannis

 

 

Name: Charles G. Dannis

 

 

Title:   Chairman of the Special Committee

 

 

 

 

 

BEHRINGER ADVISORS LLC

 

 

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

 

By:

/s/ M. Jason Mattox

 

 

Name: M. Jason Mattox

 

 

Title:   Chief Operating Officer and Executive Vice President

 

[Signature Page to the Administrative Services Agreement]

 

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

Schedule 2.01(d)

 

EXISTING SUBCONTRACTORS

IN EXCESS OF $10,000 PER YEAR

 

Subcontractors

 

***

 

Other Vendors (Not Subject to Section 2.01(d))

 

***

 

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

ANNEX A

 

Any Service Charges that are billed hourly and incurred with respect to
performance of Core Services and Non-Core Services as set forth on this Annex A
shall be listed on an invoice that includes line items for each category of Core
Services and Non-Core Services provided and each fee and cost incurred,
including specific amounts of time expended, and such invoice shall be delivered
pursuant to Section 3.02(a). Amounts due for services payable at an annual rate
(other than retainer amounts) shall be payable pro rata for any partial year.

 

HUMAN RESOURCES

 

Initial Transitional/Implementation Services

 

The following initial transitional/implementation services will be provided for
a flat fee of $*** payable on the Effective Date; provided, that the portion of
the previously approved expenditure of $*** made to the Service Provider that
was utilized for preparing human resources services for the transition and has
been paid will be credited to the Company as it relates to such flat fee
outstanding under the Administrative Services Agreement:

 

·                  Employee Onboarding Activities

 

·                  Policy/Document Development

 

·                  Benefits Implementation

 

·                  Systems Revision/Implementation (HRIS)

 

Refer to Exhibit A for additional details with respect to Human Resources
Initial Transitional/Implementation Services to be provided under this
Agreement.

 

Subsequent Transitional/Implementation Services

 

Pricing for any subsequent transitional/implementation services resulting from a
change of control or similar situation (including significant M&A activity on
the part of the Company) if one should occur during the term of the Agreement
will be mutually agreed by the parties at such time based on the number of
employees affected by such change of control or similar situation and the scope
of additional services requested by the Company.

 

Standard Services

 

The following standard services will be provided at a rate of $*** per annum,
payable in advance on no less frequently than a quarterly basis, based on the
assumption that the Company and its Affiliates will be employing less than ***
corporate-office-based (non-property-based) employees.  There will be no
downward adjustment in such annual rate should the number of such employees be
reduced (including to zero) from the number as of the Effective Date.  Any
increase in staffing (beyond *** corporate

 

A-1

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

employees) or the addition of non-corporate employees will require a mutually
agreed increase in pricing.

 

·                  Policies & Procedure Administration

 

·                  Compensation/Payroll Administration

 

·                  Benefits Activities/Services

 

·                  Performance Management

 

·                  Recruiting Services

 

·                  Reporting Services

 

·                  Hiring/Termination Services

 

·                  Training/Employee Relations Administration

 

·                  EEO-1 tracking/reporting

 

Refer to Exhibit B for additional details with respect to Human Resources
Standard Services to be provided under this Agreement.

 

In addition, the Service Provider will provide human resources services to
on-site property-based employees of the Service Provider and its Affiliates (at
properties owned by the Company and its Affiliates) and the Company shall pay
the Service Provider an amount equal to a rate of $*** per such employee per
year, payable no less frequently than on a quarterly basis and shall be
determined on a monthly basis, based on the number of such employees on the last
business day of each month, excluding contract personnel through the term of
this Agreement and (thereafter) until the termination of the Sixth Amended and
Restated Property Management Agreement dated as of August 31, 2012 (the
“Property Management Agreement”), by and among the Company, Behringer Harvard
Operating Partnership I and HPT Management Services LLC or the consummation of
the buyout option provided for therein. The preceding sentence and such services
and fee obligations shall survive any termination of the Human Resources
Services pursuant to this Agreement.

 

Non-Standard Services

 

Non-standard services will be provided based on the following hourly personnel
rates.

 

·                  HR Vice President/Director/Department Head at $*** per hour

 

·                  HR Generalist/Payroll Supervisor at $*** per hour

 

·                  HR Staff/Associate at $*** hour

 

A-2

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

Non-standard services may include any of the following services, in addition to
any other non-standard services as may be mutually agreed to from time to time,
and will be billed as incurred but not less frequently than quarterly in
arrears:

 

·                  EEOC Claims

 

·                  Travel for HR services (i.e., terminations/on-site
training/counseling)

 

·                  Litigation/hearings

 

·                  WARN Act / office closings

 

·                  Reductions in Force (*** or more in a department or location)

 

·                  Affirmative Action Plan coordination and implementation with
third Person vendor

 

·                  Immigration coordination

 

·                  360 Performance Evaluations

 

·                  Leadership training

 

·                  Wellness Initiatives

 

·                  Employee relations initiatives beyond those considered
standard

 

·                  Audit response coordination

 

·                  Implementation of new HRIS systems or other new benefit
products

 

·                  Transition of information and materials for service
separation

 

·                  Out of office meetings with counsel or other consultants

 

·                  Attendance at industry HR/real estate conferences
(requested/approved by client) relevant to client needs

 

·                  Updating database and training on system enhancements (ADP)

 

·                  Onboarding more than *** employees in one calendar month

 

·                  Attend ADP annual conference for continuing education on
enhancements and improvements

 

·                  Off cycle or extra payroll runs (i.e. special
401(k) calculations, deferred comp distributions, etc.)

 

A-3

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

SHAREHOLDER SERVICES

 

Standard Services

 

The following standard services will be provided at an annual rate of $*** per
shareholder account (the Company has approximately 67,000 shareholder accounts
as of the Effective Date), which shall in no event be less than $*** per year in
the aggregate, and shall be determined on a monthly basis based on the number of
shareholder accounts (not less than 67,000) as of the last day of each month for
which Shareholder Services are provided:

 

Account Maintenance & Ongoing Program Operations

 

·                  Investor account maintenance

 

·                  Stockholder mailing address changes

·                  Stockholder distribution address changes (one-time and
ongoing)

·                  Supplemental (third-Person) address changes

 

·                  Custodian changes

 

·                  Investment transfers to new custodian

 

·                  Distribution issues (standard, no more than monthly)

 

·                  IRS withholding

·                  Foreign withholding

·                  Print/Mail investor checks and statements, custodian reports,
financial advisor reports

·                  Escheatment

·                  Adjustments to calculations required as a result of
redemptions/liquidations

·                  Investor requests to change distribution type (check / ACH)

·                  Investor request to change distributions — reinvest / cash

·                  Resolve lost distribution check issues

·                  Regular check void / reissues

·                  Stale dated check void / reissues

 

·                  Distribution issues (Special or more frequent than monthly)

 

·                  Support calculation and payment of appropriate distributions

·                  Regular, special (preferred return), return of capital,
fractional shares, etc.

·                  IRS withholding

·                  Foreign withholding

·                  Print/Mail investor checks and statements, custodian reports,
financial advisor reports

·                  Escheatment

·                  Adjustments to calculations required as a result of
redemptions/liquidations

·                  Investor requests to change distribution type (check / ACH)

·                  Investor request to change distributions — reinvest / cash

 

A-4

--------------------------------------------------------------------------------


 

·                  Resolve lost distribution check issues

·                  Regular check void / reissues

·                  Stale dated check void / reissues

 

·                  Transfers of ownership/Secondary market/Resales/Matching
service

 

·                  Verify documents are properly completed

·                  Effect transfers of ownership in accordance with investor
instructions

·                  Secondary market/resale transactions

·                  Matching service

 

·                  Transfer Processing

 

·                  Change in Beneficiary requests

 

·                  Transfers on death

 

·                  Review for receipt of appropriate documentation

·                  Effect transfer of ownership in accordance with written
instructions received

 

·                  Redemptions/Liquidations

 

·                  Reconciliation and balancing

 

·                  IRS tax identification number (annual process)

 

·                  Receive correspondence from IRS

·                  Send letters to investors to verify tax identification
numbers

 

·                  Lost shareholder searches

 

·                  Return mail

 

·                  Research return mail

·                  Determine new addresses

·                  Update database

·                  Research and resolve returned distribution checks and
statements

·                  Research and resolve returned financial advisor distribution
statements

·                  Research and resolve returned custodian distribution
statements

·                  Research and resolve returned commission checks

·                  Research and resolve returned mail for regulation mailings

 

·                  Corporate action communications

 

·                  Estimated valuations

·                  Special distributions

·                  Distribution rate changes

·                  Redemptions

·                  Other material events

 

A-5

--------------------------------------------------------------------------------


 

·                  Custodian issues/cleanup

 

·                  Consolidation of firms under one name (e.g., Fiserv)

·                  Ongoing changes to custodian

 

Shareholder Communication

 

·                  Confirmations

 

·                  Generate various confirmations

·                  Changes

·                  Transfers

 

·                  DRP Participation Agreement Mailings

 

·                  FINRA estimated valuations

 

·                  ERISA estimated valuations

 

·                  Board requests

 

·                  Data for board books

·                  Special Requests

 

·                  Basic demographics/profile for investors

·                  Historical data or trends based on client/rep

·                  One-off requests from shareholders for special consideration

 

·                  Tax reporting

 

·                  1099s

·                  Cost basis inquiries and changes

·                  Creation print/mail

 

·                  Correspondence (email and mail) from Investors

 

·                  Handling of complaints (executive and regular)

·                  Handling of escalated calls and letters

 

General Tasks

 

·                  Printing/mailing of investor confirms and statements
(monthly/quarterly)

 

·                  File transmissions (inbound and outbound) to broker/dealer
back offices and custodians

 

·                  Position reports/issues and other requests for custodians

 

·                  Position reports/issues and other requests for broker/dealers

 

·                  Position reports/issues and other requests for financial
advisors

 

·                  Manage document and record retention (using 3rd Person system
billed separately)

 

A-6

--------------------------------------------------------------------------------


 

·                  Maintain all investor, financial advisor and broker/dealer
records

 

·                  Oversight of process to Print / Mail of broker/dealer copies
of investor confirms and statements (3rd Person billed)

 

·                  Manage forms, including:

 

·                  ACH/Direct Deposit

·                  Financial Advisor

·                  Custodian Change

·                  Transfers

·                  Home Address/Distribution Address

·                  Dividend Reinvestment Program (“DRP”)

·                  DRP Participation Agreements

·                  Redemptions

 

·                  Document retention and retrieval

 

·                  Housing of 1099s

 

·                  Routine quality control checks using standard sampling

 

·                  Respond to special requests

 

·                  Reports

 

·                  Validation of distribution options (such as special
distribution instructions or ongoing monitoring of drip to cash reports)

·                  State of Sale for shares (ie. Blue Sky report)

 

·                  Projects

 

·                  Tax form updates/corrections — multiple-year amendments and
delivery to client/rep

 

·                  Corrections for processing errors (such as a qualified
account set up as non-qualified in error)

·                  Position reconciliation

·                  Custodian special needs

 

·                  Tender Offers statistics/research/reporting

 

·                  Lawsuits research/reporting

 

·                  Routine compliance — FINRA / SEC / Internal Controls Audit

 

Shareholder “touchpoints”

 

·                  Inbound and Outbound call center

 

·                  7am – 6pm Central Time (business days)

 

A-7

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

·                  Investor/Shareholder inquires

 

·                  Research and respond to inquiries

·                  Correspondence

 

·                  Investor, Attorney, Financial Advisor and Broker/Dealer
Correspondence (except those associated with events such as listing, Change of
Control transactions, or others of significance)

 

·                  Estimated value letters

·                  Position confirmation requests

·                  Control number confirmation requests

·                  Response letters

·                  Complaint letters

·                  Position requests

 

·                  Assisting the Company employees in development of scripts for
call center dissemination

 

·                  Legal issues involving individual requests that tie to one
account that require no more than minor research and do not require copying of
most account documents and history (that the Service Provider has access to) and
do not require DST, State Street or any other third party to pull information.
To add clarity on standard service legal issues: for a service to be standard,
the Service Provider would be able to “straight-through” process an item after a
review by the Company’s legal department (consistent with past practice with
respect to similar items reviewed by the Service Provider’s shareholder services
function).

 

Non-Standard Services

 

Non-standard services may include any of the following services, in addition to
any other non-standard services as may be mutually agreed to from time to time,
and will be provided based on an aggregate department hourly personnel rate of
$***. Non-standard services will be billed as incurred but not less frequently
than quarterly in arrears.

 

Shareholder Communication

 

·                  Regulatory mailings

 

·                  8-Ks

·                  Supplements

·                  New York letters

·                  Post-Effective Amendments

·                  S-3s (information for REITs)

·                  Label — for mailings

 

General Tasks

 

·                  Proxies

 

·                  Manage vendors

 

A-8

--------------------------------------------------------------------------------


 

·                  Provide alternatives or augmentation for solicitation

·                  Verify record date shares

·                  Return mail

·                  Field questions on processes and other informational requests

·                  Attest to results and report to Boards

 

·                  Oversight and/or implementation of Imaging system

 

·                  Workflow changes

·                  Image retention per new legal instructions (WORM)

 

·                  MIS (reporting of process, backlogs, system downtime, etc.)

 

Shareholder “touchpoints”

 

·                  Investor, attorney, financial advisor and broker/dealer
correspondence (associated with events such as listing, Change of Control
transactions, or others of significance)

 

·                  Estimated value letters

·                  Position confirmation requests

·                  Control number confirmation requests

·                  Response letters

·                  Complaint letters

·                  Position requests

 

·                  Legal issues to the extent not included in standard services.

 

·                  Regulatory inquiries

 

·                  Research and respond to inquiries

 

Extraordinary Events Not Yet Contemplated (non-exclusive)

 

·                  Listing event

·                  Change of Control

·                  Sale of multiple assets simultaneously or entire portfolio

·                  Transition of information and materials for service
separation

 

INFORMATION TECHNOLOGY

 

Standard Services

 

Standard services will be provided based on the following cost per employee of
the Company and its Subsidiaries and per employee of the Service Provider and
its Affiliates performing on-site property management services per year, payable
one-fourth each quarter in arrears (prorated for employee start and termination
dates).

 

A-9

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

Headquarters Personnel:

 

 

 

 

 

·                  Executive, Asset Management, Legal and other non-Fund
Accounting and Real Estate Accounting department personnel

 

$

***

 

 

 

·                  Fund Accounting, Real Estate Accounting department personnel

 

$

***

 

Non-Headquarters Personnel:

 

 

 

 

 

·                  Personnel at other corporate offices

 

$

***

 

 

 

·                  On-site property management personnel

 

$

***

 

 

 

·                  ABM/Contractors

 

$

***

 

 

 

·                  Work order only

 

$

***

 

With respect to Headquarters Personnel, pricing with respect to each additional
employee shall be adjusted such that, if the number of employees (inclusive of
the employee being hired) is less than or equal to ***, the cost for such
additional employee shall be ***% of the amount set forth above, if the number
of employees is greater than *** and less than or equal to ***, the cost for
such additional employee shall be ***% of the amount set forth above and, if the
number of employees is greater than ***, the cost for such additional employee
shall be equal to the weighted average of cost of the number of employees in the
designated category that make up the first *** employees.

 

Note that pricing may change, by the mutual consent of the Company and the
Service Provider if the Company requests a substantive change in the scope of
standard services.

 

·                  Standard services are to be provided at the Service
Provider’s US corporate headquarters or the Company’s Corporate Offices only and
will include the following:

 

·                  Access to, and support of, the Service Provider’s phone
system and equipment that support the Company’s needs for local phone service,
domestic long distance phone service and international long distance.

 

·                  Access to, and support of, the Service Provider’s Internet
connectivity for use by the Company

 

·                  Server room services, including maintenance of hardware

 

·                  Hosting, implementation, maintenance, support and
implementation of routine updates requested by the Company to the uniform
resource locator (URL) of
http://www.behringerharvard.com/Behringer_Harvard_REIT_I_Inc/ (the “Website”)
and any other URLs that are necessary for the operation of the Website,
consistent with past practice and consistent with the Service Provider’s

 

A-10

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

operation of the domain name “behringerharvard.com” (the “Domain Name”) and the
other URLs contained thereon

 

·                  Routine technology purchasing/requisition services

 

·                  Help desk support

 

·                  On-site at the Company’s Bent Tree location 9am – 4pm Central
Time (business days)

 

·                  Server administration

 

·                  Network administration

 

·                  Manage desktop software licenses, as long as the Service
Provider’s designated desktop suite is used (which may change from time to time
as the Service Provider directs in its sole discretion).  For illustration, the
following is a list of items typically included in a desktop suite:

 

·                  Windows desktop (various versions)

·                  Office Standard (Word, Excel, PowerPoint, Outlook)

·                  Various client access licenses (CAL’s) for example

·                  Exchange email

·                  MS SQL Server

·                  SharePoint

·                  Miscellaneous utilities for things such as antivirus or
configuration management

 

·                  Support of mobile devices for e-mail consistent with the
Service Provider’s policies (which may change from time to time as the Service
Provider directs in its sole discretion). Note that this may require the user to
(i) permit administrator management software to run on the device to allow the
Service Provider to, among other things, impose policy, remote wipe and restrict
applications that may otherwise interfere with the Service Provider’s
policies, etc., and (ii) agree to adhere to the Company’s cell phone policy,
which shall be substantially similar to the Service Provider’s policy,
appropriate use policy, and code of conduct.

 

Refer to Exhibits C and D for additional details regarding Infrastructure and
CRE Application services. These schedules may be modified from time to time with
a change in pricing by mutual agreement of the Company and the Service Provider.

 

Non-Standard Services

 

Non-standard services will be provided at the following aggregate departmental
hourly personnel rates.

 

·                  IT Application services at $*** per hour

 

·                  IT Infrastructure services at $*** per hour

 

A-11

--------------------------------------------------------------------------------


 

Non-standard services may include any of the following services, in addition to
any other non-standard services as may be mutually agreed to from time to time,
and will be billed as incurred but not less frequently than quarterly in
arrears:

 

·                  Deviation from the Service Provider’s standard desktop suite

 

·                  Review, approval and implementation of any non-standard
services and technologies due to the shared infrastructure employed by the
Service Provider, including:

 

·                  Hardware

·                  Software

·                  Third Person services

·                  Consulting fees (both internal and external)

·                  Other costs required to put the service/functionality in
place, which may also require an ongoing support and maintenance fee

 

·                  Website services

 

·                  Including implementation of customer facing websites

·                  Creation of a web site for the Company which will incorporate
basic functionality to be agreed upon

·                  Implementation of extensive functionality, e.g. investor
portals, advisor portals, multilingual support, etc.

 

·                  Employee facing web sites or intranet utilizing SharePoint,
or another tool, as its website creation and content management tool

 

·                  Services provided to locations other than existing locations
of the Corporate Offices may be considered non-standard and billed accordingly

 

·                  Remote and HQ offices setup, relocation, remote
decommissioning or divesting from the Service Provider

 

·                  Significant upgrades in hardware or software

 

·                  Services relating to separation from the Service Provider,
which includes but may not be limited to isolating standard service(s),
transferring web site management to another servicer, separating operations into
a standalone network and migrating data from the Service Provider environment to
some other environment

 

·                  Service initiation work (connectivity, phone service,
separate database/ASP work)

 

·                  Software/hardware research, including work with consultants
to determine appropriate software or hardware selection for specific business
activities or implementation of such software/hardware

 

A-12

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

INTERNAL AUDIT

 

Internal audit services will be provided based on the following hourly
department personnel rates.

 

·                  Vice President/Director/Department Head at $*** per hour

 

·                  Staff Auditor at $*** per hour

 

Internal audit services will include the following services and will be billed
as incurred but not less frequently than quarterly in arrears:

 

·                  Review and evaluate the effectiveness of the existing systems
of internal controls

 

·                  Review and evaluate operational effectiveness and efficiency

 

·                  Review and evaluate the reliability of controls over
financial reporting

 

·                  Verify compliance with applicable laws and regulations

 

·                  Review and evaluate the Company’s processes for assessing and
managing business risk

 

·                  Provide audit coverage for areas deemed appropriate as
identified through a risk assessment process in conjunction with the judgment of
management and the audit committee of the Board

 

·                  Provide written audit reports and other communications to
senior management of the Company and to the audit committee of the Board

 

REAL ESTATE TRANSACTIONAL SUPPORT

 

Real estate transactional support services will be provided for a non-refundable
annual retainer of $*** for the first twelve months of the Administrative
Services Agreement and $*** for each subsequent twelve month period against
which the Service Provider will credit the Company for costs as incurred for its
services based on the following hourly department personnel rates. Retainer
amounts shall be payable on a quarterly basis in advance, with one-quarter of
the annual retainer amount being payable on the first day of the quarter, be
non-refundable and may be applied to any services billed during any subsequent
quarter occurring during the 12- month period for which the retainer is paid. 
Services will be billed as incurred but not less frequently than quarterly in
arrears.

 

·                  Vice President/Director/Department Head at $*** per hour

 

·                  Project Coordinator at $*** per hour

 

A-13

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

The Service Provider’s Real Estate Transactional Support personnel will provide
transactional support services to the Company in connection with an acquisition,
disposition or financing of the Company’s assets (including, without limitation,
due diligence services and other activities that support real estate-related
investment-level transactions such as the contracting and review of third Person
structural and environmental reports, review of targeted acquisition historical
budget and financial data, historical utility information, retrieval and review
of zoning and use data and review of leases and third Person contracts), the
scope of which will be mutually agreed by the Company and the Service Provider
at the time.

 

INFORMATION MANAGEMENT

 

At the Company’s request, the Service Provider’s Information Management
department may assist in the transition of information to the Company based on
an aggregate hourly department personnel rate of $*** per hour. Services will be
billed as incurred but not less frequently than quarterly.

 

RISK MANAGEMENT

 

To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider’s Risk Management department may assist in the performance of
risk management services based on an aggregate hourly department personnel rate
of $*** per hour. Services will be billed as incurred but not less frequently
than quarterly.  For the avoidance of doubt, the Company shall not incur any
Service Charges for Risk Management Services delivered by the Service Provider
to the Company pursuant to Section 3.4, Article VI and Section 8.20 of the
Property Management Agreement.

 

MARKETING

 

At the Company’s request, the Service Provider’s Marketing department may
provide services to the Company either directly as requested, or in support of
certain initiatives previously approved by the Company that are undertaken by
other Service Provider departments such as Human Resources and Information
Technology, based on the following hourly department personnel rates. Services
will be billed as incurred but not less frequently than quarterly in arrears.

 

·                  General marketing services at $*** per hour

 

·                  Creative marketing services at $*** per hour

 

·                  Conference and Events services at $*** per hour

 

·                  Training services at $*** per hour

 

A-14

--------------------------------------------------------------------------------


 

[***] Confidential material redacted and filed separately with the Commission.

 

CASH MANAGEMENT

 

At the Company’s request, the Service Provider’s Cash Management department may
assist in the performance of cash management services based on an aggregate
hourly department personnel rate of $*** per hour. Services will be billed as
incurred but not less frequently than quarterly.

 

A-15

--------------------------------------------------------------------------------


 

EXHIBIT A — HUMAN RESOURCES IMPLEMENTATION SERVICES

 

Employee Onboarding

 

Policy/Document
Development & Branding

 

Benefits Implementation

 

Systems (HRIS) – 
EzLabor, HRB, Payex

 

Other

Term from HPT and file closure process (draft and distribute notice/term letters
to all employees and prepare internal term paperwork)

 

Company Policies (drafting/rebranding)

 

Broker discussions and evaluation of benefits

 

ADP — (Company set up, Data Transfer/upload, state tax registration) (1. Create
all business unit, department, location, class within HRB & PayEx.  2. Add all
custom fields that will appear in HRB and set-up auto flow into PayEx when
necessary.  3. Define all Time Off policies and create them within the portal
and set-up flow into EZLabor Manager system.  4. Detailed benefit/billing and
create all plans within the portal (including all side bar content and related
forms)  5. Enter all job titles and associated pay structure in HRB & PayEx. 
6. Create e-Access profiles for all life events within HRB.  7. Customize
manager and employee access within HRB.  8. Customize the Portal home page. 
9. Enter employees and establish manager relationships in HRB & PayEx.

 

AAP development

 

 

 

 

 

 

 

 

 

Offer letters/JD’s (JD’s will need to be reviewed and approved by the Company).

 

Drug Free Workplace

 

Training and enrollment

 

Build Connection files with benefit providers

 

Applicant Tracking System (Balancetrak)

 

 

 

 

 

 

 

 

 

Background checks (coordination of distribution, submission, data review)

 

Anti-Harassment

 

Certificate of Prior Insurance

 

Test all systems for data audit

 

Recruiting sites (Monster, etc.)

 

 

 

 

 

 

 

 

 

Benefits Enrollment

 

Code of Business Conduct

 

Medical/Dental/Vision

 

Applicant Tracking (see Other)

 

Sharepoint

 

 

 

 

 

 

 

 

 

New personnel files and benefit files (file space)

 

Confidentiality Policy

 

Basic and Voluntary Life

 

Weekly calls with ADP implementation team

 

Banking set-up (Payroll)

 

 

 

 

 

 

 

 

 

OFAC, Credit Check, e-verify (if necessary)

 

Handbook

 

401(k)/Profit Sharing (Loans, Distributions)

 

Research state requirements (payroll, overtime, etc.)

 

Labor Law/Workers’ Comp postings

 

--------------------------------------------------------------------------------


 

Employee Onboarding

 

Policy/Document
Development & Branding

 

Benefits Implementation

 

Systems (HRIS) – 
EzLabor, HRB, Payex

 

Other

 

 

Education Assistance/Professional Development

 

STD/LTD

 

Set up custom management Reports

 

Termination documents from advisor

 

 

 

 

 

 

 

 

 

 

 

Employee Referral Bonus

 

Long Term Care

 

Timesheet implementation — set up payroll and holiday schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cafeteria Plan and Flex Plans (address unused FSA matter)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 529 College Savings Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial Planning

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COBRA Administration (Conexis)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers’ Compensation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State disability (if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unemployment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAP — engagement of administrator and program implementation

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B — HUMAN RESOURCES STANDARD SERVICES

 

Policies &
Procedure
Administration

 

Compensation/
Payroll

 

Benefits

 

Performance
Management

 

Recruiting

 

Reporting

 

Hiring/
Terminations

 

Training/
Employee
Relations

Employee Handbook, Code of Conduct, etc. Education Assistance Policy

 

Maintain semi-monthly payroll

 

Assistance with insurance questions and support

 

Employee counseling statements

 

Manage staffing vendor relations

 

Surveys

 

Offer Letters

 

Annual Open Enrollment Meetings (Health, Retirement) (Via Webinar — Property
travel considered non-standard)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maintenance and storage of personnel files, term files, benefits files, etc.

 

Maintain HR/Benefits Solutions

 

Administration and Coordination of Leave policies (FMLA, STD/LTD, Personal)

 

Annual Performance review process

 

Maintenance of applicant tracking system

 

Census

 

Job Descriptions

 

Harassment/ Diversity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maintain Time and Labor Management

 

COBRA administration

 

Employee counseling

 

 

 

Organizational Charts

 

New Hire Orientation

 

Time entry and approval for non-exempts and managers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee verifications

 

Medical/Dental/ Vision

 

Professional Development

 

 

 

Allocation Reports

 

Reductions in Force

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loans/ Garnishments/ Child Support

 

Basic and Voluntary Life

 

 

 

 

 

EEO-1 reports

 

Fee based on hiring of 1-5 employees per calendar month (additional onboarding
is considered non-standard)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Special management reports/audit reports

 

Retirement Program

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Policies &
Procedure
Administration

 

Compensation/
Payroll

 

Benefits

 

Performance
Management

 

Recruiting

 

Reporting

 

Hiring/
Terminations

 

Training/
Employee
Relations

 

 

Manual checks (when needed)

 

529 Plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enter new hire data, audit same

 

Flex Plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Termination — final payouts

 

EAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct deposit/tax changes

 

Annual Benefit review and coordination of annual package with broker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Misc. earnings:  commissions/ incentives, bonus, etc.)

 

Unemployment/ workers’ comp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Audit information flow from HRB to payex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enter special salary allocations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time sheet audit approval (each pay period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly reporting to DOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quarterly review of ADP reports, check states, SUI rates, verify that wage & tax
register agrees

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Policies &
Procedure
Administration

 

Compensation/
Payroll

 

Benefits

 

Performance
Management

 

Recruiting

 

Reporting

 

Hiring/
Terminations

 

Training/
Employee
Relations

 

 

Prepare and upload ADP reports for 401(k)/529 Plan/ Deferred Comp/ Commuter
Benefit; input information into vendor template and upload

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

401(k) YTD reporting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual audits:  W2, salary increases, update new STD/LTD amounts, calculate
retroactive pay, workers’ compensation

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C — STANDARD INFRASTRUCURE SERVICES

 

Service Offering

 

Application/Function

 

Description

Application Hosting, Virtualization, SAN Storage, and Server Hosting

 

Server Hosting

 

Support server hardware, perform system backups (file, SQL, or Exchange),
monitor server health and availability, and provide server virus protection.
Includes patch management for critical operating system security patches.

 

 

 

 

 

Application Hosting, Virtualization, SAN Storage, and Server Hosting

 

Storage management

 

Monitor storage usage on servers/SAN and make recommendations for upgrades.
Perform upgrades as needed.

 

 

 

 

 

Application Hosting, Virtualization, SAN Storage, and Server Hosting

 

Exchange Email

 

Support Exchange environment including platform management and troubleshooting
end-user issues with performance, security, and reporting.

 

 

 

 

 

Application Hosting, Virtualization, SAN Storage, and Server Hosting

 

File Services

 

File Services support includes security administration, restoration of recently
deleted files through the Undelete recycle bin, and troubleshooting locked
files. Provide security reporting as needed.

 

 

 

 

 

Application Hosting, Virtualization, SAN Storage, and Server Hosting

 

Back End Database

 

Backup, monitor, and maintain SQL servers and associated data for in house
database applications such as FAS.

 

 

 

 

 

Application Hosting, Virtualization, SAN Storage, and Server Hosting

 

Print Services

 

Maintain print servers and manage printer queues.  

 

 

 

 

 

Application Hosting, Virtualization, SAN Storage, and Server Hosting

 

SharePoint (WSS and MOSS)

 

SharePoint (WSS and MOSS) environments. Maintain and support environments.

 

 

 

 

 

Asset Management, Access Control, and Desktop Support

 

Purchasing & Asset Inventory

 

Enter hardware and software purchases into system inventory system and maintain
standard reports that can be run by the Service Provider or the Company. Perform
reconciliations with purchases as needed. Maintain hardware inventory and assign
software licenses to workstations to maintain compliance.  Manage equipment
lifecycle.  Invoicing to appropriate entities.

 

 

 

 

 

Asset Management, Access Control, and Desktop Support

 

IT Equipment Relocation

 

Coordination and management of moving office IT equipment either internally or
externally to new location within the Service Provider’s Addison office or the
Company’s Bent Tree office.

 

 

 

 

 

Asset Management, Access Control, and Desktop Support

 

Antivirus - Desktop

 

Desktop Antivirus/AntiSpyware solution. 

 

--------------------------------------------------------------------------------


 

Service Offering

 

Application/Function

 

Description

Asset Management, Access Control, and Desktop Support

 

Mobile Device Management & Support

 

Monitor, backup, and maintain BES server, support for iPhone, iPad, Android
platforms

 

 

 

 

 

Asset Management, Access Control, and Desktop Support

 

Technical Support

 

Take calls and provide support for desktop hardware in covered offices, also
provide support for laptop users. Includes support for scanners and printers.
Take calls and provide support for desktop software. Desktop software includes
items which do not depend on server software, examples are Microsoft Word and
Adobe Acrobat.

 

 

 

 

 

Asset Management, Access Control, and Desktop Support

 

Help Desk Administration

 

Management and triage of help desk tickets and dispatch to appropriate technical
staff.  Provide first point of communication between end users and IT.  Provide
reports on tickets upon request.

 

 

 

 

 

Asset Management, Access Control, and Desktop Support

 

Conference room management

 

Configuration and management of conference room IT equipment including computer
screen projection, audio / video, and presentation assistance during meetings.

 

 

 

 

 

Asset Management, Access Control, and Desktop Support

 

User Provisioning

 

Provision user accounts within Service Provider authentication systems. Create
new accounts, change existing accounts, and terminate as needed.

 

 

 

 

 

Custom Application Support

 

Web (IIS) services

 

Maintain and create sites and applications hosted on IIS. Manage and maintain
Web servers.  

 

 

 

 

 

FTP and Secure File Transfer

 

Secure File Transfer Services

 

Provide file transfer services that allows users to email secure links to files.

 

 

 

 

 

Infrastructure Management, WAN Acceleration, Routers, Switches, Firewalls

 

Firewall Services

 

Manage and maintain firewall policies, hardware/software maintenance, Intrusion
Detection, and inline antivirus scanning of all firewall traffic.

 

 

 

 

 

Infrastructure Management, WAN Acceleration, Routers, Switches, Firewalls

 

Internet Circuit Management 

 

Monitor and maintain internet circuit connectivity to Company covered office
locations. Offering does not include the cost of the actual circuits.   Monitor
contracts and negotiate better terms on behalf of its managed properties when
available.

 

 

 

 

 

Infrastructure Management, WAN Acceleration, Routers, Switches, Firewalls

 

Network Hardware Maintenance

 

Monitor, backup, and manage network appliances allowing regional offices access
to corporate resources.  Monitor covered office network infrastructure, managed
services and other customer requested services 24x7.  Monitor network traffic
types on covered offices for trending purposes and forensic investigation as
needed.

 

 

 

 

 

Infrastructure Management, WAN Acceleration, Routers, Switches, Firewalls

 

Domain Name Services

 

Perform adds and changes to DNS records for properties. Manage and maintain DNS
database to include adds/changes.

 

 

 

 

 

Infrastructure Management, WAN Acceleration, Routers, Switches, Firewalls

 

Security Event Management

 

Monitor privileged accounts, devices, servers, and groups in Active Directory
for changes and lockouts. Log events for historical reporting and send
notifications if desired.

 

 

 

 

 

Infrastructure Management, WAN Acceleration, Routers, Switches, Firewalls

 

Voice Services

 

Configuration and management of Voice over IP systems to provide internal and
sometimes inter-office phone services.  Includes moves, adds, and changes.  This
is limited to BH or the Company’s Corporate HQ locations.

 

--------------------------------------------------------------------------------


 

Service Offering

 

Application/Function

 

Description

IP Management, DNS, VPN, Active Directory

 

Active Directory

 

Backup, management, logging, and support of Active Directory.

 

 

 

 

 

IP Management, DNS, VPN, Active Directory

 

VPN Services

 

Monitor, backup, and manage network appliances allowing regional offices access
to corporate resources.   Manage remote access to Corporate resources via Cisco
VPN client or AD integrated SSL VPN appliance.  

 

 

 

 

 

IP Management, DNS, VPN, Active Directory

 

Private IP Address Management

 

Manage and maintain Private IP address database to include assignment of static
IP addresses.

 

 

 

 

 

Web Filtering, Intrusion Detection, Antivirus, Spyware, Etc.

 

Desktop Windows Updates

 

Managed Windows Updates deployment service that automatically deploys Windows
updates to all workstations. Regularly review, test, and deploy new security
updates to these systems.

 

--------------------------------------------------------------------------------


 

EXHIBIT D — STANDARD CRE APPLICATIONS AND SERVICES

 

Service Offering

 

Application/Function

 

Description

Software Licensing/Vendor Support

 

MRI

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Request

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Reporting Services

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Watchdog Pro

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Workspeed

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

FAS (Fixed Asset System)

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Argus Software

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Argus DCF Utility

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Kardin Budgeting Software

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Software Licensing/Vendor Support

 

Realogic Tools for Excel

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Application Management & Administration

 

BHMRI

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Application Management & Administration

 

Reporting Services

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Application Management & Administration

 

Workspeed BH Support

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Application Management & Administration

 

FAS BH Support Services

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Application Management & Administration

 

Request BH Support Services

 

Day-to-day BH Support Services including how-to and break/fix.

 

--------------------------------------------------------------------------------


 

Service Offering

 

Application/Function

 

Description

Application Management & Administration

 

Quarterly Supplemental Package

 

Day-to-day BH Support Services including how-to and break/fix.

 

 

 

 

 

Application Management & Administration

 

Quarterly Watchdog Process

 

Vendor, tenants, and employee quarterly searches (Could be self-sufficient
through Reporting Services)

 

 

 

 

 

Application Management & Administration

 

CRE App Audit Services

 

MRI, Workspeed, FAS semi-annual user audits

 

 

 

 

 

Application Management & Administration

 

CRE App Audit Services

 

Internal Auditor Reviews (controls, change management, etc.)

 

 

 

 

 

Application Management & Administration

 

CRE App Audit Services

 

D&T Auditor Reviews (controls, change management, and trial balance query)

 

 

 

 

 

Web Site Services

 

Web Site Management

 

Company Web Site routine maintenance

 

--------------------------------------------------------------------------------


 

ANNEX B

 

INFORMATION SECURITY ADDENDUM

 

1.                                      Personal Information.  The parties
acknowledge that in performing its obligations hereunder, the Service Provider
may obtain or have access to, or otherwise store, process or transmit, certain
personally identifiable information of the Company, its employees, other
personnel, agents, officers, directors, contractors, customers, potential and
prospective customers, suppliers, and/or other persons, which information may
include without limitation name, address, other contact information, financial
account information, health or medical information, insurance information,
social security number, tax ID number, driver’s license or non-driver
identification card number, passport information, government ID number, tribal
ID number, mother’s maiden name, date of birth, password, PIN number, access
code, routing code, security code, biometrics, DNA profile information,
electronic signature or serial number, employee ID number, payroll records,
salary information or other human resources records and information, “protected
health information” as defined by the Health Insurance Portability and
Accountability Act, consumer report information, alien registration number or
naturalization number, personal identification number or code, other account
information and/or account activity information, other information or data that
can be used for identity theft (including that which is not personally
identifiable) and other sensitive information regarding such persons
(collectively, “Personal Information”).  Notwithstanding anything to the
contrary, all Personal Information is and shall remain the sole and exclusive
property of the Company, and shall be deemed the Company’s Confidential
Information regardless of whether it is marked as such.  Additionally, any
account passwords issued to the Service Provider or its agents for purposes of
accessing the Company’s systems shall be protected as if they were Personal
Information for all purposes.

 

2.                                      Applicable Privacy and Data Security
Laws.  For purposes of this Information Security Schedule, “Applicable Privacy
and Data Security Laws” shall mean: (a) all privacy, security, data protection,
direct marketing, consumer protection and workplace privacy laws, rules and
regulations of any applicable jurisdiction (including, without limitation, the
U.S., each state of the U.S.), and (b) the applicable data security and privacy
policies of the Service Provider.

 

3.                                      Limited Use.  The Service Provider
agrees that (a) at all times during the term of this Agreement and thereafter,
it will comply with all Applicable Privacy and Data Security Laws in relation to
Personal Information, (b) Personal Information will not be utilized by the
Service Provider, its contractors or agents for any purpose other than for the
purpose of rendering the Services to the Company under the Agreement (and not,
for example and without limitation, to otherwise market to or contact such
individuals) and shall be accessible by the Service Provider’s personnel on a
need-to-know basis only, and (c) the Service Provider shall treat all Personal
Information as Confidential Information subject to the Service Provider’s other
obligations pursuant to the Agreement.  The Service Provider shall not collect
any Personal Information from or about individuals except that which is actively
and knowingly provided by such individuals or provided by the Company to the
Service Provider.

 

4.                                      Notification of Security Breach and
Incident Response.  Without limitation of the foregoing, the Service Provider
shall advise the Company promptly in the event that it learns or

 

--------------------------------------------------------------------------------


 

that there has been unauthorized access to or use of, or any security breach
relating to or affecting, Personal Information, or that any person who has had
access to Personal Information has violated or intends to violate the terms of
this Agreement.

 

5.                                      Disposal.  As soon as possible after any
Personal Information (or a portion thereof) is no longer needed by the Service
Provider to fulfill its obligations hereunder, and in any event upon termination
of this Agreement for any reason: such Personal Information in the Service
Provider’s or its agent’s or contractor’s possession or control shall be
returned to the Company or destroyed pursuant to and to the extent required by
Section 5.03 of this Agreement.

 

--------------------------------------------------------------------------------